Exhibit 10.1

 

The Pantry, Inc. Annual Incentive Program

(As amended and approved on

November 6, 2012)

 

The Pantry, Inc. Annual Incentive Program (the “Program”) is a compensatory
program under The Pantry, Inc. 2007 Omnibus Plan that was originally established
on November 25, 2008 by the Compensation and Organization Committee (the
“Committee”) of the Board of Directors of The Pantry, Inc. (the “Company”). The
Program provides for performance-based cash awards to certain of the Company’s
employees, including its executive officers. Executive officers are eligible for
awards under the Program based on threshold, target, and maximum performance
levels set by the Committee, and the actual award amounts, if any, will
therefore vary depending on the achievement of certain performance goals by the
Company. The Program’s performance cycle is concurrent with the Company’s fiscal
year.

 

The Committee approved the following performance measures and their respective
weights for the Company’s executive officers because the Committee believes that
these performance measures would be key indicators of the Company’s overall
financial and operating results during each fiscal year:

 

Measures and Definitions

Weighting

Sales Growth: Merchandise comparable store sales growth year over year

40%

Inside Net Profit Contribution :  Merchandise gross profit dollars minus store
operating expenses and general and administrative expenses

35%

Fuel gross margin dollars: Fuel revenues minus fuel cost of goods sold

25%

 

An Adjusted EBITDA Qualifier pursuant to which no amount will be paid if a
designated Adjusted EBITDA level is not achieved. We define Adjusted EBITDA as
net income (loss) before interest expense, net, gain (loss) on extinguishment of
debt, income taxes, impairment charges and depreciation and amortization.

 

Under the Program, each performance measure, other than the Adjusted EBITDA
Qualifier, generally operates independently of the other measure. That is, if
the Adjusted EBITDA Qualifier is met, an award may be paid when the threshold
performance level is achieved for a single measure, without regard to results
for the other measure, except that awards in excess of 100% of the target amount
for any individual measure will not be made unless the threshold performance
levels for both Inside Net Profit Contribution and Fuel Gross Profit Dollars are
met. The Committee approved the targets for each performance measure based upon
the Company’s approved internal budget estimates.

 

Under the Program, the target award opportunity for the Company’s Chief
Executive Officer will be 100% of his or her annual base salary as initially
approved by the Committee for the applicable fiscal year and will not include
any additional salary increases for such fiscal year; the target award
opportunity for each of the Company’s other executive officers will be 60% of
his or her annual base salary as initially approved by the Committee for the
applicable fiscal year and will not include any additional salary increases for
such fiscal year.

 

Actual award payouts for the Company’s executive officers can vary from 50% of
target awards for achieving or exceeding the threshold performance level to 200%
of target awards for achieving the maximum performance level. For any
performance greater than the threshold performance level and less than the
maximum performance level but not equal to the target performance level, the
appropriate payout percentage will be interpolated in a method approved by the
Committee. For any performance below the threshold performance level, the
appropriate payout percentage is 0%.The Committee may make award payouts or
otherwise increase, reduce, or eliminate payouts that would otherwise be made
under the Program in its sole discretion.





1

 

--------------------------------------------------------------------------------

 



Executive officers who join the Company during a fiscal year will have any award
amounts for that fiscal year prorated, except that no executive officer hired in
the last month of a fiscal year will be eligible to receive an award under the
Program for that fiscal year. Participants must be employed on the date awards
are paid in order to receive a payout, except that: (i) participants whose
employment is terminated by the Company without cause will receive a prorated
bonus when and if it is earned: and (ii) participants whose employment is
terminated due to death or disability or as otherwise determined by the
Committee in its discretion may have their award amounts prorated and paid on
the date other awards are paid in the discretion of the Committee.



2

 

--------------------------------------------------------------------------------